      Case 4:20-cv-07493-YGR Document 16-1 Filed 12/02/20 Page 1 of 2




 1 GREGORY P. STONE (SBN 78329)
   Gregory.Stone@mto.com
 2 BETHANY W. KRISTOVICH (SBN 241891)
   Bethany.Kristovich@mto.com
 3 ZACHARY M. BRIERS (SBN 287984)
   Zachary.Briers@mto.com
 4 BENJAMIN G. BAROKH (SBN 318629)
   Benjamin.Barokh@mto.com
 5 APRIL D. YOUPEE-ROLL (SBN 331761)
   April.Youpee-Roll@mto.com
 6 MUNGER, TOLLES & OLSON LLP
   350 South Grand Avenue, Fiftieth Floor
 7 Los Angeles, California 90071-3426
   Telephone: (213) 683-9100
 8 Facsimile:    (213) 687-3702

 9 Attorneys for YouTube, LLC

10
                                UNITED STATES DISTRICT COURT
11
                 NORTHERN DISTRICT OF CALIFORNIA, OAKLAND DIVISION
12

13
   JANE DOE, individually and on behalf of all   Case No. 4:20-cv-7493-YGR
14 others similarly situated,

15                Plaintiff,                     [PROPOSED] ORDER GRANTING
                                                 DEFENDANT YOUTUBE, LLC’S
16         vs.                                   MOTION TO DISMISS
17 YOUTUBE, INC.,

18                Defendant.
19

20

21

22

23

24

25

26

27

28


                                                                   Case No. 4:20-cv-7493-YGR
                  [PROPOSED] ORDER GRANTING YOUTUBE, LLC’S MOTION TO DISMISS
       Case 4:20-cv-07493-YGR Document 16-1 Filed 12/02/20 Page 2 of 2




 1           Defendant YouTube, LLC’s Motion to Dismiss having come for hearing on January 26,

 2 2021, and considering all arguments in support of and in opposition to the motion, the Court hereby

 3 orders:

 4           1.    Plaintiff Jane Doe’s first claim for Negligence (Abnormally Dangerous Activity) is

 5 dismissed [with/without] prejudice for failure to state a claim under Federal Rule of Civil Procedure

 6 12(b)(6).

 7           2.    Plaintiff Jane Doe’s second claim for Negligence (Negligent Exercise of Retained

 8 Control) is dismissed [with/without] prejudice for failure to state a claim under Federal Rule of Civil

 9 Procedure 12(b)(6).

10           3.    Plaintiff Jane Doe’s third claim for Negligence (Negligent Provision of Unsafe

11 Equipment) is dismissed [with/without] prejudice for failure to state a claim under Federal Rule of

12 Civil Procedure 12(b)(6).

13           4.    Plaintiff Jane Doe’s fourth claim for violation of California’s Unfair Competition

14 Law is dismissed [with/without] prejudice for failure to state a claim under Federal Rule of Civil

15 Procedure 12(b)(6).

16           5.    Plaintiff Jane Doe’s fifth claim for violation of California’s Unfair Competition Law

17 (as “Special Employer”) is dismissed [with/without] prejudice for failure to state a claim under

18 Federal Rule of Civil Procedure 12(b)(6).
19           SO ORDERED.
20

21 DATED: ______________________                        __________________________________
                                                        Hon. Yvonne Gonzalez Rogers
22                                                      United States District Judge
23

24

25

26

27

28


                                                     -2-             Case No. 4:20-cv-7493-YGR
                    [PROPOSED] ORDER GRANTING YOUTUBE, LLC’S MOTION TO DISMISS
